ORDER

PER CURIAM:
AND NOW, this 14th day of February, 1996, there having been filed with this Court by Lisle A. Zehner, III, his verified Statement of Resignation dated December 27, 1995, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Lisle A. Zehner, III, be and it is hereby accepted and he is disbarred on consent from *449the Bar of the Commonwealth of Pennsylvania; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.